DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed April 27, 2021 has been entered. Claims 1-10, and 12-14 remain pending in the application. Applicant’s amendments to the Drawings and Claims have overcome each and every objection, and 35 USC 112(b) rejection previously set forth in the Non-Final Office Action mailed 02/04/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Maamari et al. (EP 2924721 A1) in view of Coleman (US 20100066298), and further in view of Heiniger et al. (EP 2849011 B1).
Regarding claim 1, Maamari discloses a gantry-type positioning device (Fig. 2 showing a gantry positioning device), comprising: a first cross member and a second cross member (Fig. 2, first cross member (FY1), second cross member (FY2), abstract, [0018]); two linear guides (Fig. 2, linear guides FX1, FX2, abstract, [0014]) that are disposed parallel to each other (Fig. 2, [0014]: FX1 parallel to FX2) on a base (Fig. 2, [0014], granite block base G) and support the first and second cross members such that the first and second cross members are movable in a first direction (Fig. 2, two parallel linear guides FX1, FX2 are arranged that hold first and second cross members FY1, FY2 displaceable in X direction); a Y-carriage having a functional element and being supported on the first cross member such that the Y-carriage and the functional element are movable in a second direction (abstract: on the first cross member (FY1) is movably held a carriage (LY) with a functional element (T) in a second direction (Y); [0015], a position-measuring device disposed on the second cross member and the Y- carriage such that a position of the Y-carriage relative to the second cross member is detectable by the position-measuring device (abstract, at the carriage (LY) and the second cross member (FY2) are position-measuring devices (Mxy, Mz, Mx, AKx1, AKx2, AKx3, AKY, AKz1, AKz2) for measuring the position of the carriage (LY) relative to the second cross member (FY2) arranged; see also Fig. 2 and [0010]).
However, Maamari fails to disclose a Z-carriage which supports the functional element such that the functional element is movable relative to the Y-carriage in a third direction; and a further position-measuring device disposed on the Y-carriage and the functional element such that a position of the functional element relative to the Y-carriage is detectable by the further position-measuring device.
Meanwhile, Coleman discloses a carriage (Figs 1-3, y-traveling carriage 12) which supports the functional element (Figs 1-3, carriage 12 supports functional element 13) such that the functional element is movable relative to the Y-carriage in a third direction ([0031]: third direction/z axis may be used to move the functional element); and a further position-measuring device disposed on the Y-carriage and the functional element such that a position of the functional element relative to the Y-carriage is detectable by the further position-measuring device ([0032] various position-measuring devices are necessary in both directions X, Y; [0034]: a further position-measuring device is mounted, which is used for determining the position of the Y-traveling carriage in second direction Y; [0031]: functional element 13 is secured 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gantry-type positioning device of Maamari having two dimensional movement capability (in x-direction and y-direction) using components and features from Coleman so that additional movement of the functional element along a third direction (z-axis) as well as positioning measuring capability thereof can be realized. It is noted that Coleman being also directed to gantry-type positioning device, is thereby of analogous art. The motivation or rationale for modifying Maamari to combine Coleman include improving height adjustment capability of the functional element (as well as any wafer placed on table/functional element), providing improved positional compensation capability necessitated by deviations based on positional measurement results, and allowing to satisfy wider end-use requirements. In short, combining prior art teachings from Maamari and Coleman according to known methods would yield predictable results (see rationale (A) in MPEP 2143 for details). 
However, Maamari and Coleman, singularly or in combination, fail to disclose the carriage supporting the functional element being a Z-carriage which supports the functional element such that the functional element is movable relative to the Y-carriage in a third direction. 
Meanwhile, Heiniger discloses a Z-carriage which supports the functional element ( [0013], Y-carriage LY carries a further linear guide with integrated drive holding a Z-carriage LZ in the Z-direction movable perpendicular to the plane spanned by the X and Y-direction working plane; abstract, tool (2) for processing an such that the functional element is movable relative to the Y-carriage in a third direction ([0033]  tool 2 is lifted from the working plane in the Z direction).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gantry-type positioning device of Maamari as modified by Coleman to use features from Heiniger so that movement of the functional element along third direction (z-axis) as well as positioning measuring capability thereof can be sufficiently realized.  Since Coleman lacks details on the specifics for z-axis mobility of the functional element, it makes logical sense for one having ordinary skill in the art before the effective filing date of the claimed invention to seek out additional information on actual implementation and corresponding components needed for the z-axis mobility for the functional element of the gantry positioning device. Thus, Heiniger’s teachings regarding the third axis (z-axis) movement functionality for the functional element in the gantry positioning device would be useful for adaptation. It is noted that Heiniger being also directed to gantry-type positioning device, is thereby also of analogous art.  
Maamari as modified by Coleman teaches wherein the first, second and third directions are perpendicular to each other (Maamari: a first direction is X-direction, see Fig. 2;  second direction is Y-direction; abstract: on the first cross member (FY1) is movably held a carriage (LY) with a functional element (T) in a second direction (Y); [0015], [0034], Fig. 2: Y-carriage (LY) supported on first cross member (FY1) and movable in Y direction; Coleman: a third direction: z-axis: Coleman in paragraph [0031]: ;
Maamari, and Coleman, singularly or in combination, fail to disclose and wherein the second cross member is disposed in the third direction above the base and below an assembly formed by the first cross member, the Y-carriage, the Z-carriage and the functional element.   
However, Heiniger teaches wherein the second cross member (Fig. 4, crossbeam (FY)) is disposed in the third direction above the base (Fig. 4, Z-direction (vertically arranged) above FX1, FX2 (base)) and below an assembly formed by the first cross member, the Y-carriage, the Z-carriage and the functional element (Fig. 4, below an assembly formed by a cross member of frame 3 and support 4 together, tool holder 1, Y-carriage LY, carriage LZ, and tool 2/functional element).  In addition, as discussed for claim 1, Maamari teaches the first cross member (first cross member (FY1)), functional element, and Y-carriage. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gantry-type positioning device having three dimensional movement capability (in x-direction, y-direction and z-direction) of Maamari as modified by Coleman using features from Heiniger so that movement of the functional element along the third direction (z-axis) as well as the configuration of the z-carriage thereof is sufficiently realized.  Since Coleman lacks teaching on the specifics for z-axis mobility of the functional element as well as the z-carriage for providing movement for the functional element along z-axis, it would make logical sense for one having ordinary skill in the art before the effective filing date of the 
Regarding claim 9, Maamari and Coleman fail to disclose wherein the second cross member is mounted to two X-carriages via two mounting elements.   
However, Heiniger discloses wherein the second cross member is mounted to two X-carriages via two mounting elements (Fig. 4, second cross member (FY) is mounted to two X-carriages (LX1, LX2) via two mounting elements as shown below in an annotated drawing for Fig. 4 of Heiniger: under broadest reasonable interpretation standard in light of the specification, as discussed in MPEP 2111  ” without further recited structural limitation thereof, “mounting element” is interpreted as shown below (according to MPEP 2163, “Limitations may not, however be imported into the claims from the specification”):
Annotated drawing
[AltContent: ][AltContent: textbox (mounting element)]
    PNG
    media_image1.png
    188
    400
    media_image1.png
    Greyscale



Regarding claim 12, Maamari, and Coleman, singularly or in any combination, fail to disclose further comprising a rigid connection that extends between the base and the second cross member.   However, Heiniger teaches further comprising a rigid connection that extends between the base and the second cross member  (Fig. 4, second cross member (FY) is mounted to two X-carriages (LX1, LX2) which in turn are mounted to FX1 and FX2 (base).  Examiner submits that the two X-carriages (LX1, LX2) are interpreted as being a “rigid connection”, based on broadest reasonable interpretation standard in light of the specification, as discussed in MPEP 2111, due to the fact that claim 12 does not having recited structural limitation pertaining to “rigid 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gantry-type positioning device of Maamari and Coleman using components and features taken from Heiniger so that the modified gantry-type positioning device is capable to perform the three-axes mobility/movement of the functional element.  It is noted that Heiniger being also directed to gantry-type positioning device, is thereby also of analogous art. The motivation for modifying the modified gantry positioning device of Maamari and Coleman in view of Heiniger is based on a rationale of applying a known technique (namely the use of adding structural joining piece LX1 (i.e. “rigid connection” at between FY and FX1) to a known device (gantry positioning device) ready for improvement to yield predictable results (see MPEP 2143 exemplary rationale (D) for details). In addition, the structural joining piece LX1 is also an essential structural component for enabling reliable and consistent x-axis movements for the functional element for the gantry positioning device.
Regarding claim 13, Maamari teaches further comprising a position sensor configured to enable a detection of a position of the second cross member relative to an absolute reference system such that the second cross member serves as a movable reference system for a determination of the position of the Y-carriage spatially relative to the absolute reference system ([0040]: knowing the shape of the second cross member FY2 and its location relatively accurately to the absolute reference system, it can be concluded by measuring the spatial position of the carriage LY relative to the second cross member FY2, the spatial position of the carriage LY is determined relative to the absolute reference system. [0037]: since there are also many ways to arrange suitable scanning heads (position sensor) on the second cross member FY2.  [0039] The scanning heads for scanning the standards M1, M2, M3 having to be mounted on the second cross member FY2, so that may provide position values of the second cross member (FY2).)

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Maamari et al. (EP 2924721 A1) in view of Coleman (US 20100066298), and further in view of Heiniger et al. (EP 2849011 B1), as applied to claim 1 above, and in further view of Behr et al. (WO 2013143677).
Regarding claim 2, Maamari, Coleman and Heiniger, singularly or in any combination, fail to disclose wherein the further position-measuring device is configured to enable a measurement of displacement of the functional element relative to the Y-carriage in the first and second directions.  
Meanwhile, Behr discloses wherein the further position-measuring device is configured to enable a measurement of displacement of the functional element relative to the Y-carriage in the first and second directions (Fig. 3, wafer disk 4 (functional element) displacement relative to wafer carrier disc 1 measured by optical sensors 7, 8 in the x and y directions, page 16 of specification, 2nd paragraph describes as follow: in determining the relative position between the wafer carrier (y-carriage) and the actual position of the wafer disk 4 (functional element) for the purpose of generation is a position correction information (position of functional element relative to y-carriage), as detected xy coordinate P3 and P4 along a linear axis is performed by the associated one of the wafer disk). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gantry-type positioning device of claim 2 based on teachings from Maamari, Coleman and Heiniger using components and features taken from Behr because it is noted that Behr is directed to a handling unit for picking up, transporting and putting down wafers onto a wafer disk carrier in the semiconductor industry.  Thus, since the claimed invention is gantry-type positioning device typically adopted for use by wafers loaded onto a table as being a functional element; therefore, it is logical and based on articulated reasoning with rational underpinning to combine teachings from wafer handling field of endeavor of Behr to the gantry positioning device of Maamari and Heiniger, so as to solve the problem of wafer handling for the gantry-type positioning device of claim 2. Thus, Behr is also considered as analogous art for solving same type of problem as described above.  In addition, teachings of Behr enable an effective position detection of the wafer 8 in the x and y directions, which is compatible alongside the z-axis movement capability of the functional element and the z-carriage for the gantry positioning device of claim 2.
Regarding claim 3, Maamari discloses wherein the further position-measuring device ([0027]: position measuring device M1, M2, M3,) includes two 1Dplus scales ([0003] describes 1Dplus scale; [0004]: from 1Dplus scale, position values can be read in two independent directions, such as for first and second directions) which each have a measuring track for the third direction ([0027]: measuring track SP1) and a straightness track for the first and/or second direction(s), ([0027]: straightness track SP2, [0004]: position values can be read in two independent directions, such as for first and second directions) the further position-measuring device including two scanning heads each being directed at a respective one of the 1Dplus scales ([0039], scanning heads for scanning standards M1, M2, M3 having to be mounted on the second cross member (FY2);  At top side of the second cross member (FY2) is a 1Dplus scale (Mxy) with incremental graduations in the X- and Y-direction (see also Figs 2 and 3). On the side facing the first cross member (FY1) of the second cross member (FY2) may be a 1Dplus scale (Mz) arranged having an incremental scale in the Z-direction. Fig. 4 shows scanning heads, AKz1, AKz2, [0029] scanning heads AKx1 and AKx2 reads from straightness of 1Dplus scale (Mxy).  [0038] Alternatively, the three standards M1, M2, M3 may be also attached to any other structure that you want as absolute frame of reference for the positioning of the functional element T). 

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maamari et al. (EP 2924721 A1) in view of Coleman (US 20100066298), and further in view of Heiniger et al. (EP 2849011 B1), and in further view of Behr et al. (WO 2013143677), as applied to claim 3 above, and in further view of Holzapfel (WO 2009103743A1).
Regarding claim 4, Maamari, Coleman, Heiniger, and Behr, singularly or in any combination, fail to disclose wherein the straightness tracks of the 1Dplus scales intersect both the first and the second directions at an angle such that the displacement of functional element is derivable by arithmetically combining the position values of the two scanning heads.  
Nevertheless, Maamari has disclosed details on 1Dplus scale and corresponding measuring track and straightness track in [0003], [0004], and in [0030]: 1Dplus standards Mxy, Mz, Mx disposed on the second cross member FY2 (see also Fig. 3). 
Meanwhile, Holzapfel teaches wherein the straightness tracks of the 1Dplus scales intersect both the first and the second directions at an angle such that the displacement of functional element is derivable by arithmetically combining the position values of the two scanning heads (pages 5 and 6 of specification describe multiple equations (i.e. equations 4, 5, 6) adapted for calculating displacement position of a Tool Center Point (TCP) at the part (W) or at the object (O) using position values of multiple scanning heads. Page 4 of specification teaches the 1Dplus encoder (see FIG. 2) having a longitudinal track and a cross track in first and second directions, respectively and scanning heads are configured to scan both tracks.)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to take modified gantry positioning device as taught by Maamari, Coleman, Heiniger, and Behr, and to add the teachings of Holzapfel for the sake of further enable and expand upon the 1Dplus scale teachings of Maamari, so as to perform actual calculation of the displacement of functional element by arithmetically combining the position values of scanning heads. One motivation for doing so would be taking into account of the conventionally known benefits for encoders with 1Dlus scales as recited in page 5 in article “A New Dimension in the Nanometer Range” dated Feb 24, 2015 – Heidenhain (https://www.heidenhain.us/application-stories/a-new-dimension-
Regarding claim 5, Maamari, Coleman, Heiniger, and Behr, singularly or in any combination, fail to disclose wherein the scanning heads are attached to the Y-carriage via a rigid connection, and wherein the 1Dplus scales are mounted on the functional element.   
Nevertheless, Maamari has disclosed information on 1Dplus scale and corresponding measuring track and straightness track in [0003], [0004], and in [0030]: 1Dplus standards Mxy, Mz, Mx disposed on the second cross member FY2 (see also Fig. 3). 
Meanwhile, Holzapfel teaches wherein the scanning heads are attached to the Y-carriage via a rigid connection (under broadest reasonable interpretation standard in light of the specification, as discussed in MPEP 2111, “a rigid connection” without further recited limitation thereof in claim 5, is thereby interpreted as being “directly connected to” and according to Fig. 7c of Holzapfel, the scanning head AKx3 and AKx4 are directly connected to the object (O) (y-carriage). Please also note that according to MPEP 2163, “Limitations may not, however be imported into the claims from the specification”)  and wherein the 1Dplus scales are mounted on the functional element (Fig. 9 of Holzapfel shows 1Dplus encoders M3 and M4 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take modified and combined gantry positioning device as taught by Maamari, Coleman, Heiniger, and Behr, and to add the teachings of Holzapfel for the sake of further enable and expand upon the 1Dplus scale teachings of Maamari, so as to perform calculation of the displacement of functional element by taking into account of the conventionally known benefits for “encoders with 1Dplus scales, which feature an additional perpendicular track, contribute to the reduction of Abbe error and the influences of linear guiding errors and thermal expansion” as described in page 5 of article “A New Dimension in the Nanometer Range” dated Feb 24, 2015 – Heidenhain (https://www.heidenhain.us/application-stories/a-new-dimension-in-the-nanometer-range/) 
Regarding claim 6, Maamari, Coleman, Heiniger, and Behr, singularly or in any combination, fail to disclose wherein the rigid connection additionally carries a further scanning head of the position-measuring device for detecting the position of the Y-carriage relative to the second cross member. However, Holzapfel teaches wherein the rigid connection additionally carries a further scanning head of the position-measuring device for detecting the position of the Y-carriage relative to the second cross member (Fig. 7c: either one of scanning heads AKx3 and AKx4 directly connected to the object (O) (y-carriage) is used for detecting the position of the object (O) relative to the cross member / intermediate part (F).) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified gantry positioning device as taught by Maamari, Coleman, Heiniger, and Behr, and to add the 
Regarding claim 7, Maamari discloses wherein the rigid connection has mounting faces for the scanning heads, the mounting faces forming an angle of 90 degrees with each other  (Fig. 4, Y carriage (LY) has mounting faces for scanning heads AKz1 and AKx1 which form an angle of 90 degrees with each other).
Regarding claim 8, Maamari, Coleman, Heiniger, and Behr, singularly or in any combination, fail to disclose wherein the 1Dplus scales are mounted on the functional element such that the 1Dplus scales are angularly offset from each other by 90 degrees about the third direction.   However, Holzapfel teaches wherein the 1Dplus scales are mounted on the functional element (Fig. 9 shows 1Dplus encoders M3 and M4 mounted on the object (O)(functional element).  Please note wafer or part (W) is directly placed on the object (O), which is equivalent to the functional element (e.g. a table)) such that the 1Dplus scales are angularly offset from each other by 90 degrees about the third direction (Annotated FIG. 5 from Holzapfel below shows portions of 1Dplus 
Annotated Drawing
[AltContent: textbox ( about 90°)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    744
    1019
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take modified gantry positioning device as taught by Maamari, Coleman, Heiniger, and Behr, and to add the teachings of Holzapfel for the sake of further enable and expand upon the 1Dplus scale teachings of Maamari, so as to perform improved accurate calculation of the displacement of functional element by taking into account of the conventionally known benefits for “encoders with 1Dplus scales, which feature an additional perpendicular track, contribute to the reduction of Abbe error and the influences of linear guiding errors and thermal expansion” as described in page 5 of article “A New Dimension in the .

Claims 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maamari et al. (EP 2924721 A1) in view of Coleman (US 20100066298), and further in view of Heiniger et al. (EP 2849011 B1), as applied to claims 1 and 9 above, and in further view of Holzapfel (WO 2009103743A1).
Regarding claim 10, Maamari, Coleman, Heiniger, singularly or in any combination, fail to disclose wherein the mounting elements include flexible elements which support the weight of the second cross member and are configured to ensure that the second cross member is carried along in the first direction without otherwise introducing bending forces into the second cross member.  
Regarding claim 14, Maamari, Coleman, Heiniger, singularly or in any combination, fail to disclose wherein the second cross member is supported by flexible mounting elements which support the weight of the second cross member without introducing bending forces into the second cross member.
However, Holzapfel teaches wherein the mounting elements include flexible elements which support the weight of the second cross member and are configured to ensure that the second cross member is carried along in the first direction without otherwise introducing bending forces into the second cross member of claim 10 and wherein the second cross member is supported by flexible mounting elements which support the weight of the second cross member without introducing bending forces into the second cross member of claim 14 (page 11, lines 15-26 of specification: in high-precision XY tables, two separate, stationary support structures being used. A first support structure is to derive all forces that must be introduced each for mounting and movement of the components. A second support structure is used to hold all components, which are necessary for the measurement of the relative positions. By decoupling the second support structure by frame forces prevents deformations of the measuring frame and the measuring errors. The decoupling can be performed by a connection mechanism with flexible elements or by a vibration isolation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to take modified gantry positioning device as taught by Maamari, Coleman, and Heiniger, and to add the teachings of Holzapfel for the sake of further enable and expand upon the 1Dplus scale teachings of Maamari, so as to perform improved accurate calculation of the displacement of functional element by taking into account of the conventionally known benefits for “encoders with 1Dplus scales, which feature an additional perpendicular track, contribute to the reduction of Abbe error and the influences of linear guiding errors and thermal expansion” as described in page 5 of article “A New Dimension in the Nanometer Range” dated Feb 24, 2015 - Heidenhain (https://www.heidenhain.us/application-stories/a-new-dimension-in-the-nanometer-range/) 

Response to Arguments
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive. Responding to remarks by applicant as follow: applicant asserts the following in page 8:   “Although the Office Action asserts that cross member FY of Heiniger meets the limitation of the second cross member previously recited in original claim 11, it is respectfully submitted that this cross member FY, in fact, meets the limitation of the first cross member recited in claim 1 and cannot be deemed to separately also meet the limitation of the second cross member of claim 1. Specifically, the cross member FY of Heiniger, like cross member FY1 of Maamari, carries the Y-carriage LY having the functional element. See Heiniger, FIG. 3 and paragraphs [0015]-[0017]; and see Maamari, FIG. 2 and paragraphs [0019]-[0020] and [0023],..”
In response, examiner submits that the limitation of first cross member recited in claim 1 is met or read on by (primary reference) Maamari, and not by (teaching reference) Heiniger, as expressly stated in previous office action under item # 9, as reproduced herein below: “Regarding claim 1, Maamari discloses a gantry-type positioning device (Fig. 2 showing a gantry positioning device), comprising: a first cross member and a second cross member (Fig. 2, first cross member (FY1), second cross member (FY2), abstract, [0018]);”    As a result referring to previous office action, Examiner submits that the cross member FY of Heiniger is not being used to meet or read on two separate elements of first cross member of claim 1 and second cross member of original claim 11.
Responding to applicant’s argument in page 9 reproduced as follow: “Specifically, the cross member FY of Heiniger, like cross member FY1 of Maamari, carries the Y-carriage LY having the functional element. See Heiniger, FIG. 3 and 
In reply, Examiner submits that Heiniger is used to read on “second cross member” in original claim 11 by the crossbeam FY itself, upon modification of the “second cross member” met by the second cross member (FY2) of Maamari of claim 1.  Moreover, Examiner submit that it is not necessary to combine all of specific individual elements taken from each of the prior art references to ensure physically combinable of all the features/elements for rejection under 35 USC 103, as addressed in MPEP 2145 which recites in part the following: "Combining the teachings of references does not involve an ability to combine their specific structure”.  Indeed, MPEP 2145 expressly describes in part the following:   "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 does not involve an ability to combine their specific structures.") (emphasis added in bold).  As a result, the redundancy issue of elements taken from Heiniger and Maamari as explained by applicant: “Specifically, the cross member FY of Heiniger, like cross member FY1 of Maamari, carries the Y-carriage LY having the functional element” would have been easily solved by taking into account of what the combined teachings of those references would have suggested to those of ordinary skill in the art, instead of whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.  In other words, any redundant elements available from two prior art references would not cause problems, since just one of the redundant elements can be selected/chosen for usage from one prior art without issues.
In addition, responding to applicant’s remarks: “Accordingly, it is respectfully submitted that the cross beam FY of Heiniger only meets the limitation of the first cross member recited in claim 1”, as best understood by Examiner, it appear that applicant is performing hypothetical claim construction of claim 1 without considering the actual claim construction made by Examiner for rejecting claim 1 in the office action.  Referring to previous office action for rejection of claim 1 under 35 USC 103, limitations of the first cross member are said to be met by Maamari, and not Heiniger (see under item # 9 in page 4 of previous office action).
Furthermore,  limitation of “first cross member” in claim 1.  First cross member is met and read on by Maamari and not by Heiniger in claim 1.   Attempting to replace the first cross member of Maamari by any cross member of Heinger as suggested is not correct.
In addition, 35 USC 103 rejection statement for claim 1 under item # 8 is as follow:   “Claims 1, 9, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Maamari et al. (EP 2924721 A1) in view of Coleman (US 20100066298), and further in view of Heiniger et al. (EP 2849011 B1).” In the above 35 USC 103 rejections, please note that Maamari is used as primary reference, while Coleman alongside Heiniger are used as “teaching” or secondary references.  Thus, the secondary reference of Heiniger is not used to read upon the “first cross member” of claim 1.  Please note that Maamari is used to read on the “first cross member” of claim 1.   For rejecting original claim 11, Heiniger teaches the (modified) second cross member (Fig. 4, crossbeam (FY). 
Responding to Applicant’s remarks as follow: “Specifically, the cross member FY of Heiniger, like cross member FY1 of Maamari, carries the Y-carriage LY having the functional element.” 
In reply, Examiner submits that since Heiniger is used as a secondary reference, and the requirement of providing Y-carriage and function element is already met by features and limitation from primary reference Maamari for original claim 1, and thus not from the cross member FY of Heiniger. 
Responding to argument by applicant in page 9: “The force frame 3 of Heiniger does not meet the limitation of the first cross member of claim 1
In reply, Examiner submits that because Heiniger is used as a teaching/ secondary reference, therefore, only some features taught by Heiniger are specifically adopted for rejecting claims, and thus “the force frame 3” of Heiniger is not used to meet/read on the “first cross member” of claim 1.  In fact, there was no mention at all of force frame 3 of Heiniger in the previous office action. 
Responding to Applicant arguments in page 9 as follow: “Second, it is respectfully submitted that there would have been no apparent reason to modify Maamari to include the force frame 3 of Heiniger as the second cross member (e.g., in order to provide z-axis components for the functional element as asserted in the Office Action) and that, in any case, such a modification would still not meet the limitations of amended claim 1. In particular, Heiniger teaches that the force frame 3 is subject to high process forces which must be absorbed by the force frame 3 and can cause deformation. See Heiniger, paragraphs [0024]-[0026] and [0035], In contrast, Maamari teaches that the second cross member FY2 should be kept free of forces in order to act as a movable reference system. See Maamari, paragraphs [0026], [0031] and [0044], Consequently, there would have been no apparent reason to modify Maamari to include the force frame 3 for the second cross member FY2, and such a modification would render Maamari inoperable for an intended purpose since the second cross member FY2 would not be able to act as a movable reference system and any measurements would be incorrect because of the high bending forces exerted on the force frame 3. Moreover, even in such a modification, the force frame 3 as the second cross member FY2 would be located above the first cross member FY”.
In reply, Examiner submits that the second cross member of claim 1 is taken from Maarmari directly, and not met by Heiniger.  Referring to previous office action under item #  9:  “Regarding claim 1, Maamari discloses a gantry-type positioning device (Fig. 2 showing a gantry positioning device), comprising: a first cross member and a second cross member (Fig. 2, first cross member (FY1), second cross member (FY2), abstract, [0018]);”  
In addition, Examiner submits that the force frame 3 as taught by Heiniger does not have to be interpreted as either first cross member or second cross member of claimed inventions of claims 1 and 11. Instead, the force frame 3 taught by Heiniger can be interpreted as an additional support structure working alongside of the Z-carriage which supports the functional element (tool 2).   In addition, Examiner further submits that as expressly states in claim 1, which recites in part: “A gantry-type positioning device, comprising:”.  Please note that claim 1 specifically has a transitional term “comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements.  See MPEP 2111.03 for details. Thus, the force frame 3 as taught by Heiniger is not excluded as an additional unrecited element.
Responding to Applicant arguments in page 8 as follow: “Instead, it is asserted that these features are known from Heiniger and that it would be obvious to modify the combination of Maamari and Coleman to include z-axis components for the functional element from Heiniger.  Contrary to these assertions, it is respectfully submitted that Heiniger does not, in fact, teach these features and that modifying Maamari to include the z-axis components for the functional element in lieu of the second cross member of 
In reply, Examiner contents that making improvement of Maamari to include new capability does not render it totally inoperable, For example, Maamari still retains main intended purpose for use as a gantry type positioning device having linear guides in multiple directions while holding a functional element, alongside being equipped with 1Dplus scales and various scanning heads for position detection. 
As a further combined rebuttal argument, Examiner submit that it is not necessary to give detailed description of combining of specific individual claimed structures and elements taken from each of the prior art references to ensure physically combinable of all the features/elements for rejection under 35 USC 103, as addressed in MPEP 2145 which recites in part the following: "Combining the teachings of references does not involve an ability to combine their specific structure”.  Indeed, MPEP 2145 expressly describes in part the following:   "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures.") (emphasis added in bold).   
As best understood by Examiner, it appears that several arguments from applicant seem to be directed to or based on whether some of the (additional) features from secondary references would be or should be physically combinable to the features of primary reference Maamari. However these arguments appears to be moot or irrelevant concerning the question of obviousness based upon the guidance of MPEP 2145 reproduced herein above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DING Y TAN/Examiner, Art Unit 3632  

/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637